DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.

The amendment filed 3/10/21 has been considered and entered.  Claims 2-5 have been canceled.  Claims 1 and 6-11 remain in the application with claims 8-11 having been withdrawn from consideration as being drawn to a non-elected invention.  Hence claims 1 and 6-7 remain active in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2015/0333385) in combination with Sakshaug et al. (2016/0133394) and Balogh (2016/0181594).
Sun et al. (2015/0333385) teaches method of manufacturing a lithiated metal carbon composite electrode whereby a metal carbon electrode is prepared and coated on a collector then contacted with a lithium material and applying pressure to the lithium metal composite while adding a solution to the stack (abstract and [0011]-[0015]).  Sun et al. (2015/0333385) teaches contacting the lithium stack prior to applying the pressure and this would constitute the claimed wetting [0074]-[0076].
Sun et al. (2015/0333385) fails to teach the claimed silicon oxide anode as well as immersing the anode in the electrolyte solution for prelithiating.
Sakshaug et al. (2016/0133394) teaches wetting electrode in an electrolyte solution including the lithium salt of lithium hexafluorophosphate (LiPF6) and applying pressure thereto [0392].
Sun et al. (2015/0333385) fails to teach the claimed pressures of 1-10 kgf/cm2.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Sun et al. (2015/0333385) process to include the silicon oxide anode material and lithiating in the electrolyte solution at a pressure of 1 kgf/cm2 as evidence by Sakshaug et al. (2016/0133394) and Balogh (2016/0181594) with the expectation of achieving similar success.
Regarding claim 1, Sun et al. (2015/0333385) teaches time of pressure for 30 min [0053] while Balogh (2016/0181594) teaches lithiating at pressures of 0.1Mpa or 15 psig which is equivalent to 1 kgf/cm2 [0058]
Regarding claim 6, Sakshaug et al. (2016/0133394) teaches the lithium salt of lithium hexafluorophosphate (LiPF6) [0392].
Regarding claim 7, Sun et al. (2015/0333385) teaches the claimed solvents [0027].

Response to Amendment
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
Applicant argued the prior art failed to teach or fairly suggest applying the claimed pressures for lithiating while in the electrolyte solution.
The Examiner disagrees.  Sakshaug et al. (2016/0133394) teaches wetting electrolyte and applying procures for lithiation while Balogh (2016/0181594) teaches the claimed pressures eventhough no specifically for a wetted electrode but suggestion would be applicable.  
 
Prior art
References to Bakenov et al. (2017/0040604) and Grant et al. (9,748,599) both teach known to soak or prewet electrode with electrolyte prior to lithiating methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715